In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), dated November 21, 1996, which granted the defendants’ separate motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs.
On March 4, 1994, at approximately 8:15 a.m., the plaintiff Edward Flanagan was injured when he allegedly slipped and fell on an ice- and snow-covered sidewalk in front of premises owned by the defendant City of New York and leased by the defendant Urban Strategies, Inc. In support of their respective motions for summary judgment, the defendants established that they did not have a reasonably adequate opportunity after the snowstorm ended to remedy the condition caused by the elements (see, Wall v Village of Mineola, 237 AD2d 511, Drake v Prudential Ins. Co., 153 AD2d 924). The Supreme Court *678properly relied upon data excerpted from a publication of the National Climatic Data Center, a Division of the United States Department of Commerce, in rendering its determination (see, CPLR 4540 [a]). Contrary to the plaintiffs’ contention this conclusion would not be altered by evidence that the defendants may have had notice of the icy condition (see, Wall v Village of Mineola, supra).
Finally, we reject the plaintiffs’ contention that the defendants were not entitled to summary judgment until they have had an opportunity to conduct discovery on the issue. The mere hope that evidence to support their claim would be uncovered is insufficient to deny the defendants’ motions for summary judgment (see, Chemical Bank v PIC Motors Corp., 58 NY2d 1023, 1026; Auerbach v Bennett, 47 NY2d 619, 636; Abbenante v Tyree Co., 228 AD2d 529, 530). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.